Citation Nr: 0336220	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from November 1943 to March 
1946.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part..


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  Moreover, in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  The RO should attempt to obtain the veteran's 
alternative records including Surgeon General's Office (SGO) 
reports, personnel records and any new VA medical records.

Further, the Board finds that the veteran should be scheduled 
to undergo a VA orthopedic examination containing a medical 
opinion regarding the etiology of the veteran's lower back 
disorder.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination by an orthopedist, which should 
include a medical opinion as to the likely etiology of the 
veteran's lower back disorder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the veteran's 
lower back disorder.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain all of veteran's 
service department and personnel records 
available for this veteran.  The RO 
should also request additional searches 
for relevant documents for all secondary 
sources of service medical records, 
including inpatient records, sick and 
morning reports and SGO reports, as 
appropriate.  Any information obtained is 
to be associated with the veteran's 
claims folder.  If the search(es) for the 
veteran's service department and medical 
records and/or for alternate records is 
(are) negative, documentation to that 
effect must be placed in the veteran's 
claims folder.

3.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.), that have treated him for his low 
back disorder since his discharge from 
service to the present.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for a lower back 
disorder at any VA medical facility since 
his service to the present.  All 
identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the 
claims file, including any relevant 
treatment records from the Jackson VA 
Medical Center (VAMC) from January 2002 
to the present.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

5.  After the development described above 
has been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:
The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the veteran's 
low back disorder.  If no such disorder 
is currently found, the examiner should 
so indicate.  The RO must make available 
to the examiner the claims folder.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the veteran's 
lower back disorder.  The examiner should 
review all of the veteran's medical 
records and history, and the service and 
post-service medical records, including 
the March 1999 chiropractic examination 
at Giust Chiropractic and the March 2001 
VA medical examination at the Jackson 
VAMC.  Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
currently claimed lower back disorder was 
incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, is related to any 
in-service symptomatology or symptoms, 
and/or is otherwise related to his active 
service.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's lower back disorder is related 
to any post-service event(s) or diseases, 
including the aging process.  If the 
etiology of the veteran's lower back 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the 
veteran's claim of entitlement to service 
connection for lower back disorder should 
be readjudicated.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



